Terrau, J.,
delivered the opinion of the court.
The plaintiff sued the defendants as partners upon an open account for $229.09, and had judgment against Holman for that amount. The defendant, McPherson, denied any liability on his part for the goods. The pleadings admitted that Holman & McPherson were partners in the sawmill business. It was shown that Holman, in the name of Holman & McPherson, ordered the goods of the plaintiff corporation, and his representation that the goods were for. the firm of Holman & McPherson was also offered to be proven, but the representation was excluded. It was also showm that the goods bought of the plaintiff were placed in the commissary, which was run by the defendants in connection with their mill business, and that said goods were sold to the mill hands, or furnished to them in payment of their labor. McPherson also furnished goods for the commissary, which were in like manner sold to the hands in payment of their labor, and for these goods, when sold, credit was given to Holman or McPherson, as the case might be. All the evidence was excluded, and the jury instructed to find for McPherson.
We think the evidence was sufficient to support a verdict for the plaintiff, if one had been found, and that it was error to exclude it from the jury. Lea v. Guice, 13 Smed. & M., 656; Mayson v. Beazley, 27 Miss., 111; Kimbro v. Bullitt, 22 How. (U. S.), 268.
*406The representation of Holman (tibie partnership having been otherwise proven) that the goods were for the benefit of the firm was proper to go to the jury. Lea v. Guice, 13 Smed. & M., 656.

Reversed and remanded.